DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-10, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher (US 2015/0071572, hereinafter Document 1) modified by Sang (US 2017/0362124).
Regarding claim 1, Document 1 meets the claimed, a process for making a fibrous structure, (Document 1 [0002] teaches a fibrous structure) the process comprising the steps of: a. providing one or more soluble (Document 1 [0057] describes soluble fibers) filament-forming materials; (Document 1 [0020] teaches providing a filament-forming material) b. forming an aqueous composition comprising the one or more soluble filament- forming materials; (Document 1 [0190] teaches an aqueous composition made of the filament-forming materials) d. delivering the filament-forming composition to one or more dies; e. spinning the filament-forming composition to form a plurality of soluble filaments; (Document 1 [0195] describes a die is used for spinning to get fibrous elements)  f. collecting the soluble filaments on a collection device to form a fibrous structure Document 1 [0213] teaches collecting fibers on a collection device after spinning) 
No single embodiment of Document 1 meets the claimed, c. processing the aqueous composition to produce a filament-forming composition or and g. die cutting the fibrous structure into articles of manufacture and h. packaging the articles of manufacture.
Other embodiments of Document 1 meets the claimed, c. processing the aqueous composition to produce a filament-forming composition (Document 1 [0192] teaches a filament-forming composition is processed) g. die cutting the fibrous structure into articles of manufacture (Document 1 [0245] describes using a cutting die to cut to cut into usable units or “articles of manufacture”) h. packaging the articles of manufacture (Document 1 [0240] describes packaging the manufactured pouches.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the spinning and collecting steps of one embodiment of Document 1 with the processing steps of Document 1 in order to make fibrous elements from the film-forming composition, see [0192]. It would have been further obvious to use a die cutter in order to cut the fibrous structures into usable units, see Document 1 [0245] and package them to protect the packages during transport, see Document 1 [0240].
Document 1 does not meet the claimed, a continuous process and the continuous process.
Analogous in the field of fiber structure forming, Sang meets the claimed, a continuous process, and the continuous process (Sang [0056] and [0065] teach that the process, including a step of mixing/extruding fibers, is continuous. Sang [0085]-[0086] further teach a step of making a board (article of manufacture) using an extruder. Sang [0065] teaches a continuous extruder.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the process of Document 1 with the continuous process of Sang in order to produce an indefinite and continuous length of material rather than pieces of material, see Sang [0056].
Regarding claim 2, Document 1 meets the claimed, the process according to Claim 1 wherein at least one of the one or more soluble filament-forming materials comprises a hydroxyl polymer (Document 1 [0060] teaches the filament-forming material contains a hydroxyl polymer.)
Regarding claim 3, Document 1 meets the claimed, the process according to Claim 2 wherein the hydroxyl polymer comprises polyvinyl alcohol (Document 1 [0060] teaches the filament-forming material contains a hydroxyl polymer.)
Regarding claim 6, Document 1 does not meet the claimed, the process according to Claim 1 wherein the step of processing the aqueous composition occurs within an extruder.
Analogous in the field of fiber structure forming, Sang meets the claimed, the process according to Claim 1 wherein the step of processing the aqueous composition occurs within an extruder (Sang [0052] teaches the use of an extruder to mix polymer, starch, and fiber compositions.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the spinning method of Document 1 with the extruder of Sang in order to mix the polymer and other components, see Sang [0052]. 
Regarding claim 7, Document 1 meets the claimed, the process according to Claim 6 wherein the aqueous composition present in the extruder exhibits a % solids of from about 20% to about 95% (Document 1 [0193] teaches the filament-forming materials (solids) comprise 20%-90% by weight of the filament forming composition.)
Regarding claim 8, Document 1 does not meet the claimed, the process according to Claim 6 wherein the filament-forming composition exits the extruder at an exit pressure of from about 10 to about 80 bar.
Analogous in the field of fiber structure forming, Sang meets the claimed the process according to Claim 6 wherein the filament-forming composition exits the extruder at an exit pressure of from about 10 to about 80 bar (Sang does not explicitly teach the claimed range of 10- 80 bar, however, Sang [0063] teaches the extruder pressure varies as the material, moisture content, and temperature vary.)
It would have been obvious to a person of ordinary skill in the art to optimize the extrusion pressure depending on the water content and materials used, see Sang [0063]. It would have been further obvious to combine the spinning method of Document 1 with the extrusion pressure of Sang in order to effectively mix the ingredients, see Sang [0052].
Regarding claim 9, Document 1 does not meet the claimed, the process according to Claim 6 wherein the extruder subjects the filament-forming composition to a temperature of at least 49°C.
Analogous in the field of fiber structure forming, Sang meets the claimed, the process according to Claim 6 wherein the extruder subjects the filament-forming composition to a temperature of at least 49°C (Sang does not explicitly teach a temperature of 49°C, however, Sang [0067] teaches that increased temperature is required in the extruder.)
It would have been obvious to a person of ordinary skill in the art before the filing date to optimize the extruder temperature as taught by Sang in order to increase solubility, see Sang [0081].  It would have been further obvious to combine the spinning method of Document 1 with the temperature of the extruder of Sang in order to dissolve the fibers, see Sang [0081].
Regarding claim 10, Document 1 does not meet the claimed, the process according to Claim 6 wherein the filament-forming composition exits the extruder specific mechanical energy on a solids throughput basis of from about 0.10 to about 0.50 kW-h/kg.
Sang meets the claimed, the process according to Claim 6 wherein the filament-forming composition exits the extruder on a solids throughput basis of from about 0.10 to about 0.50 kW-h/kg (Sang does not explicitly teach the SME is 0.10 kW-h/kg to 0.50 kW-h/kg, however, Sang [0066] teaches that the specific mechanical energy will depend on the moisture content.)
It would have been obvious to a person of ordinary skill in the art before the filing date that the SME of the mixture being extruded will vary depending on the moisture content of the mixture. It would be obvious to optimize the moisture content, and thus the SME, see Sang [0066]. It would have been obvious to combine the spinning method of Document 1 with the SME of Sang in order to optimize energy and mixing based on moisture content, see Sang [0066].
Regarding claim 15, Document 1 meets the claimed, the process according to Claim 1 wherein at least one of the soluble filaments comprises one or more active agents present within the filament (Document 1 [0067] teaches active agents, such as lubricants, are added to the process prior to collection and are present in the soluble filaments.)
Regarding claim 18, Document 1 meets the claimed, the process according to Claim 1 wherein the process further comprises the step of converting the fibrous with one or more converting operations selected from the group consisting of: slitting, stacking, calendering, treating with optional ingredients, printing , and combinations thereof (Document 1 [0233] describe a stacking operation which includes overlapping one piece of fibrous material with another to make a water soluble pouch.)
Regarding claim 20, Document 1 meets the claimed, the process according to Claim 18 wherein the one or more converting operations yields a consumer useable saleable unit (Document 1 [0239] teaches packaging in doses for the consumer to use, this would a consumer useable salable unit.)

Claims 5, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over modified Document 1 as applied to claim 1 above, and in further view of Dreher (US 8,980,816 listen on IDS dated 4/23/2019), hereinafter Document 2.
Regarding claim 5, Document 1 meets the claimed, the process according to Claim 1 wherein at least about 30% by weight of water is added to the one or more filament-forming materials in step b (Document 1 [0193] teaches the filament-forming composition is 10%-80% water by weight. It would be obvious to a person of ordinary skill in the art to optimize the weight % of water as taught by Document 1 in order to change how the fibers or particles react and release active agents, see Document 1 [0188].)
Regarding claim 11, Document 1 does not meet the claimed, the process according to Claim 1 wherein the process further comprises the step of commingling a plurality of solid additives with the soluble filaments to form a composite structure. 
Analogous in the field of spinning fibers, Document 2 meets the claimed, the process according to Claim 1 wherein the process further comprises the step of commingling a plurality of solid additives with the soluble filaments to form a composite structure (Document 2 col. 2 lines 4-17 teach a fibrous element forming composition and active agent-containing particle additives.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the spinning method of Document 1 with the additives of Document 2 in order to provide active agents to the article, see col. 2 lines 10-11.
Regarding claim 12, Document 2 meets the claimed, the process according to Claim 11 wherein the solid additives comprise particles (Document 2 col. 2 lines 4-17 teach particles are added.)
Regarding claim 13, Document 2 meets the claimed, the process according to Claim 12 wherein at least one of the particles is an agglomerate (Document 2 col. 5 lines 32-33 teach the particle may contain multiple active agents, multiple agents would be an agglomerate.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the spinning method of Document 1 with the agglomerate particle of Document 2 in order to provide active agents to the article, see col. 2 lines 10-11.
Regarding claim 14, Document 2 meets the claimed, the process according to Claim 12 wherein the particles comprise active agent-containing particle (Document 2 col. 2 lines 4-17 teach active agent-containing particle.)
Regarding claim 16, Document 1 meets the claimed, the process according to Claim 15 wherein at least one of the one or more active agents is added in the process in at least one of steps b, c, and d (Document 1 [0067] teaches active agents, such as lubricants, are added to the process prior to collection and are present in the soluble filaments. Document 1 [0010] teaches the active agents are present in the fibers from the beginning. Document 1 does not explicitly teach that the active agents are added in the aqueous composition, processing, or die steps, however, changes in the sequence of adding ingredients or performing process steps presents a prima facie case of obviousness without new or unexpected results, see MPEP §2144.04 IV.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over modified Document 1 as applied to claim 1 above, and further in view of Hartmann (US 6,793,856).
Regarding claim 4, Document 1 does not meet the claimed, the process according to Claim 1 wherein at least one of the one or more filament- forming materials is in the form of pellets.
Analogous in the field of fiber spinning, Hartmann meets the claimed the process according to Claim 1 wherein at least one of the one or more filament- forming materials is in the form of pellets (Hartmann Abstract teaches pellets can be extruded and spun into fibers.)
It would have been obvious to one of ordinary skill in the art before the filing date to combine the spinning method of Document 1 with the pellets of Hartmann to form individual fibers when spun, see Hartmann col. 1 lines 48-52.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over modified Document 1 as applied to claims 1 and 18 above, and further in view of VaporTec ("Advantages of Continuous Flow Production, see NPL reference provided previously).
Regarding claim 19, Document 1 does not meet the claimed, the process according to Claim 18 wherein the one or more converting operations are performed on a single converting line.
Analogous in the field of manufacturing methods, VaporTec meets the claimed, the process according to Claim 18 wherein the one or more converting operations are performed on a single converting line (VaporTec does not teach an additional converting operation, however, VaporTec teaches the advantages of having a continuous (single) production line during manufacturing.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the fiber spinning method of modified Document 1 with the continuous production line of VaporTec in order to better integrate downstream processes (converting operations), see VaporTec paragraph 8.
Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited references do not teach a continuous process and therefore do not teach a continuous process of packaging the articles of manufacture. Examiner disagrees. MPEP §2144.04 V Section D states that simply making a process continuous would have been obvious in view of batch processes in prior art. Therefore, taking the step of packaging that is already described in Document 1 and making it continuous would have been obvious to a person of ordinary skill in the art. Additionally, although Sang does not explicitly describe the entire process as claimed is continuous, Sang describes a continuous method of mixing and extruding fibers, further suggesting that a continuous process as claimed would have been obvious.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        



/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744